Appellant again urges the insufficience of the testimony to show him in possession of the liquor found by the officers in his barn. We have again carefully considered the facts. While it is true that appellant was in jail and had been for two or three days, when his barn was searched and the whisky in question found, — it further appears that when he was arrested he had in his car two or three pints of whisky. Coupled with the further proposition that his household consisted of himself, his mother and grand-mother, both which woman positively averred that they knew nothing of the presence of the whisky in the barn, it seems to us that we would have to hold the jury to have sufficient facts to support their conclusion that he was in possession of intoxicating liquor, had for the purpose of sale. If there be testimony supporting the conclusion reached, this court will not reverse.
The motion for rehearing is overruled.
Overruled.
 *Page 1